PER CURIAM
Plaintiffs, husband and wife, appeal from a summary judgment in favor of defendants in this action for damages arising out of an accident which occurred while husband was competing in a stock car race. The issue is whether the trial court correctly concluded that there was no genuine issue of material fact and. that defendants were entitled to a judgment as a matter of law. ORCP 47C. We review the record in the light most favorable to plaintiffs, the parties opposing the motion. Soderback v. Townsend, 57 Or App 366, 644 P2d 640, rev den 293 Or 394 (1982).
Before the race, husband signed three exculpatory releases and wife signed one. We see no point in relating in detail the evidence presented here by affidavit and deposition. Suffice it to say that we conclude genuine issues of material fact are raised as to the validity and scope of the releases, the degree of defendants’ negligence, if any, and the nature of the relationships between the parties.
Reversed and remanded.